Citation Nr: 1110358	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  02-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1978 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of entitlement to service connection for a back disorder.  A timely appeal was noted from that decision.  The application to reopen was granted by the Board in July 2004, and the reopened claim was remanded for additional development.  

In July 2005, the Board issued a decision denying entitlement to service connection for a back disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2007, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the July 2005 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In July 2007, the Board issued another decision denying entitlement to service connection for a back disorder.  The Veteran subsequently appealed that decision to the Court.  In September 2008, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the July 2007 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In August 2008, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate review.

In correspondence received in April 2009, the Veteran raised claims of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and special monthly compensation by reason of being housebound.  Although a letter was sent to the Veteran in June 2009 advising her of the receipt of her claims and the evidence necessary to support them, no action has been taken on them.  The matters are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has submitted etiology opinions from two private physicians, Drs. O'Neill and Secunda, stating that her pre-existing back disorder was aggravated by her service.  However, no rationales were provided for these opinions, and it is unclear how the physicians arrived at their conclusions.  Moreover, the AOJ has not requested the Veteran's treatment records from these physicians.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ should also ask Drs. O'Neill and Secunda to provide detailed rationale for their conclusions that the Veteran's back disorder was aggravated by events in service.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011)(holding that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed).  

The evidence reflects that two attempts have been made to gather the records from another of the Veteran's treating physicians, Dr. Pappa; however, there has been no response.  The AOJ must notify the Veteran of the attempts made to gather these records and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The record further reflects that the Veteran is receiving benefits from the Social Security Administration (SSA).  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  To that end, a request for the Veteran's records was sent to the SSA; however, the SSA's May 2009 response does not indicate whether it has any records in its possession or whether VA can expect such records to be provided.  On remand, a renewed request should be made to SSA for any records pertinent to the Veteran's receipt of benefits.

Additionally, while on remand, any outstanding VA treatment records dated from January 2010 to the present should be obtained for consideration in the Veteran's appeal.

Finally, in the September 2008 Joint Motion, the parties agreed that the Board's July 2007 decision improperly relied on a VA examination report stating that the examiner could not reach a conclusion on the question of whether the Veteran's back disorder was aggravated by her service without resort to speculation.  Thus, upon remand, the Veteran should be scheduled for a new VA examination of her back to determine whether there is clear and unmistakable evidence that her back disorder was not aggravated by her service.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that all records associated with the Veteran's receipt of benefits be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records dated from January 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  If Dr. Pappa's records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After obtaining any necessary authorization from the Veteran, contact Drs. O'Neill and Secunda and request that they provide all records of the Veteran's treatment for a back disorder.  The AOJ should further request that these treatment providers review their opinions that the Veteran's back disorder was aggravated by her service and provide detailed rationales for their conclusions pursuant to Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of her back disorder.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner is hereby notified that the Board has found that the presumption of soundness has been rebutted in this case; thus, the examiner's opinion should state whether the Veteran's pre-existing juvenile kyphosis was clearly and unmistakably not aggravated during active service beyond its natural progress.  Any opinion expressed should be reconciled with the service treatment records, the March 1979 report of back pain, the various private medical opinions stating that the Veteran's back disorder was aggravated by her service, and the Veteran's lay statements regarding the incurrence of her back disorder and continuity of symptomatology.  The rationale for any opinion expressed must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



